This Cause coming to be heard this day, The Matter upon the Complainants Bill and the Defendants Demurrer and Answer with the other Proceedings had thereon were Opened by Counsel [Mr. Rutledge] for the Parties, and the Depositions of Witnesses in this Cause taken on both Sides were also read and Considered; Whereupon and hearing Counsel and what was alledged on both Sides on a full Debate of the Matter, This Court thought fit to take further time to Consider thereof till the next Sitting of the same.
Alexr Stewart Deputy Register in Chancery